Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments are moot using McCauley (US 2,906,193).

Claim Objections
The previous claim objections are withdrawn. However new objection is made.

Claim 1 and dependent claims are objected to because of the following informalities:  In claim 1 at line 13, “receptable” should be “receptacle” to correct a typo error.  Appropriate correction is required.
In claim 21 at line 10, “product” should be “product;” to show an end of a claim limitation phrase.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn. 

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) & (b) rejections are withdrawn. However a new rejection is made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 at lines 22-23, “the plurality of heating elements” is not clear if it is “a first heating cartridge” and “a second heating cartridge”, or another “plurality of heating elements” and lacks an antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9-10, 21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (US 2,906,193).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, McCauley teaches
A brewed coffee preparation system (Coffee Beverage Making Machine; title, Fig. 1

    PNG
    media_image1.png
    609
    513
    media_image1.png
    Greyscale
) comprising:
a preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1) comprising a melting (The hot water dissolving the water soluble materials in the ground coffee beans 20; C1:19-20) chamber (a cup-like container 31 including “the upper cover element 40” and a thermostatically controlled heater element 38; C4:34-35; Figs. 1, 3 and “a superheater 36”; C4:14-15, 45 and 38-39, Fig. 1) and a heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) to the melting chamber and connected (connected with “conduit 42”; Fig. 1) to the melting chamber by a flow path (conduit 42; Fig. 1),

wherein the melting chamber comprises a receptacle (one of “a series of equally spaced elongated cylindrical cup-like containers 31; C4:14-15; Fig. 1) having a bottom (The lower cover element 41; C4:46-47, Fig. 1) and sidewalls (the vertical wall of “31”; Fig. 1) for receiving a degassed frozen (MPEP 2115) brewed coffee beverage product (“the superheated water conducted through a conduit 39”; C4:42-43 [mixed with] “ground coffee”; C3:58; Fig. 1 which is partially brewed by the superheated water, MPEP 2115 wherein not only the frozen coffee but also anything contained inside one of “31” is heated by the superheated fluid from “superheater 36”; C4:14-15, Fig. 1 [and further disclosing] coffee beverage; C5:20) and melting the degassed frozen brewed coffee beverage product,

wherein the heating chamber comprises a separate receptable (the percolator and metering tank 43; C4:62-63, Fig. 1) having a bottom (the tapered wall of “43”; Fig. 1) and sidewalls (the vertical wall of “43”; Fig. 1) for receiving a melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) from the brewed coffee beverage product through the flow path;

a first heating cartridge (a thermostatically controlled heater element 38; C4:34-35; Figs. 1, 3 [including] a superheater 36; C4: 38-39, Fig. 1) configured to apply heat to the melting chamber to melt the degassed frozen brewed coffee beverage product;

a second heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) configured to apply to heat to the heating chamber to heat the melted fluid runoff;

a heating control circuit (the electrical control equipment; C3:1-2, Fig. 3

    PNG
    media_image2.png
    849
    587
    media_image2.png
    Greyscale
) that controls a heating rate (the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) for at least one (“68”; Fig. 3) of the plurality of heating elements (“68”, “15”, “35” and “38”; Fig. 3);

an outlet port (“68”; Fig. 1) in fluidic communication (communicatively connected to; C5:31-32, Fig. 1) with the heating chamber; and

an electronically controlled valve (“SV4”; Fig. 1) secured to the outlet port that is configured to release fluid content (coffee beverage; C5:20) of the chamber into a receiving vessel (“67”; Fig. 1).


Regarding claim 2, McCauley teaches
wherein the heating control circuit (the electrical control equipment; C3:1-2, Fig. 3) is configured to control the heating rate (the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) for at least one (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) of the heating cartridges (a thermostatically controlled heater element 68; C5:44-45, Fig. 1 [including] the two water heating circuits 33 and 36; C5:71, in detail, a water heater 33; C4:32 [and] a superheater 36; C4:38-39, Fig. 1) by progressively increasing (from ambient temperature to the temperature “maintaining the proper percolating temperature in the tank”; C5:45-46) the heating rate for a predetermined number (the number of switching frequency of “conductor 205”; C7:34, Fig. 3 [connected to] “68”; C5:44-45, Fig. 3) of intervals (the time interval of switching frequency of “conductor 205”; C7:34, Fig. 3 [connected to] “68”; C5:44-45, Fig. 3) so as to prevent (“maintaining the proper percolating temperature in the tank”; C5:45-46, meaning no local boiling) localized boiling (“maintaining the proper percolating temperature in the tank”; C5:45-46, meaning no local boiling) of the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) from the degassed frozen brewed coffee beverage (coffee beverage; C5:20, Fig. 1) during a preparation cycle (each intermittent rotation of “a horizontally disposed-circular-table 29 which is intermittently rotated through a small arc by an automatically controlled motor 30; C4:10-13, Fig. 1).

Regarding claim 5, McCauley teaches
wherein the electronically controlled valve (“SV4”; Fig. 1) is programmed to open the outlet port (“68”; Fig. 1) and release the fluid content (coffee beverage; C5:20, Fig. 1) of the heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) into the receiving vessel (“67”; Fig. 1) when the fluid reaches a predetermined temperature (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3).
	Regarding claim 9, McCauley teaches
wherein the degassed frozen brewed coffee beverage product (coffee beverage; C5:20, Fig. 1) comprises an ice block (MPEP 2115) of concentrated brewed coffee (the coffee beverage while freshly brewed; C2:40-41) and the preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1) is configured to receive water (water from “WATER INLET”; Fig. 1) and heat a mixture (MPEP 2115) of the water and the ice block of concentrated brewed coffee.

	Regarding claim 10, McCauley teaches
wherein the heating control circuit (the electrical control equipment; C3:1-2, Fig. 3) is configured to control at least one (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) of the heating cartridges (a thermostatically controlled heater element 38; C4:34-35; Figs. 1, 3 [including] a thermostatically controlled heater element 68; C5:44-45, Fig. 1 [and] a water heater 33; C4:32 [and] a superheater 36; C4:38-39, Fig. 1) to heat the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) to a predetermined temperature (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) for consumption.

Regarding claim 21, McCauley teaches
A brewed beverage preparation system (Coffee Beverage Making Machine; title, Fig. 1

    PNG
    media_image1.png
    609
    513
    media_image1.png
    Greyscale
) comprising:
a preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1) for receiving a degassed frozen (MPEP 2115) brewed beverage (“the superheated water conducted through a conduit 39”; C4:42-43 [mixed with] “ground coffee”; C3:58; Fig. 1 which is partially brewed by the superheated water, MPEP 2115 wherein not only the frozen coffee but also anything contained inside one of “31” is heated by the superheated fluid from “superheater 36”; C4:14-15, Fig. 1 [and further disclosing] coffee beverage; C5:20), wherein the preparation chamber comprises a melting (The hot water dissolving the water soluble materials in the ground coffee beans 20; C1:19-20) chamber (a cup-like container 31 including “the upper cover element 40” and “a superheater 36”; C4:14-15, 45 and 38-39, Fig. 1) for melting the brewed beverage and a heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) for receiving a melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1)
 of the brewed beverage and heating the melted fluid runoff;
a first heating cartridge (a thermostatically controlled heater element 38; C4:34-35; Figs. 1, 3 [including] a superheater 36; C4: 38-39, Fig. 1) configured to apply heat to the melting chamber to melt the degassed frozen brewed coffee beverage product;
a second heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) configured to apply heat to the heating chamber to heat the melted fluid runoff;
the chamber to heat the fluid runoff;
a heating control circuit (the electrical control equipment; C3:1-2, Fig. 3

    PNG
    media_image2.png
    849
    587
    media_image2.png
    Greyscale
) that 
controls a heating rate (McCauley: the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) of at least one (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) of the heating cartridges (a thermostatically controlled heater element 68; C5:44-45, Fig. 1 [including] a water heater 33; C4:32 [and] a superheater 36; C4:38-39, Fig. 1); 
an outlet port (“68”; Fig. 1) in fluidic communication (communicatively connected to; C5:31-32, Fig. 1) with the chamber; and
an electronically controlled valve (“SV4”; Fig. 1) secured to the outlet port that is configured to release heated fluid content (coffee beverage; C5:20 having “the proper percolating temperature in the tank”; C6:44-45, Fig. 3) of the heating chamber into a receiving vessel (“67”; Fig. 1).

Regarding claim 23, McCauley teaches
A brewed beverage preparation system (Coffee Beverage Making Machine; title, Fig. 1

    PNG
    media_image1.png
    609
    513
    media_image1.png
    Greyscale
) comprising:
a melting (The hot water dissolving the water soluble materials in the ground coffee beans 20; C1:19-20) chamber (a cup-like container 31 including “the upper cover element 40” and “a superheater 36”; C4:14-15, 45 and 38-39, Fig. 1) for receiving a beverage (coffee beverage; C5:20, Fig. 1, MPEP 2115 wherein “43” can take any material state/phase of a material, i.e., frozen or liquid) and melting the beverage;
a heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) having a bottom (the tapered wall of “43”; Fig. 1) or side surface (the vertical wall of “43”; Fig. 1) and being in fluid communication (communicatively connected to; C5:31-32, Fig. 1) with the melting chamber for receiving and heating a melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) from the beverage; 
a heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) configured to apply heat to at least the chamber’s bottom (the tapered wall of “43”; Fig. 1) or side surface;
an outlet port (“68”; Fig. 1) in fluidic communication (communicatively connected to; C5:31-32, Fig. 1) with the chamber and
an electronically controlled valve (“SV4”; Fig. 1) secured to the outlet port that is configured to release heated fluid (coffee beverage; C5:20) into a receiving vessel (McCauley: “67”; Fig. 1).
	Regarding claim 24, McCauley teaches 
further comprising a heating control circuit (the electrical control equipment; C3:1-2, Fig. 3) that controls a heating rate (the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) of the heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1).

	Regarding claim 25, McCauley teaches 
wherein the heating control circuit (the electrical control equipment; C3:1-2, Fig. 3) is configured to control the heating rate (the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) for the heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) by progressively increasing the heating rate for a predetermined number (the frequency of “the chronometric cycle of steps of the percolating operations”; C6:4-5) of intervals (the time spacing of “the chronometric cycle of steps of the percolating operations”; C6:4-5) so as to prevent localized boiling (boiling at the contact surface between “68” and “coffee beverage”; C5:20, Fig. 1) of the melted fluid (coffee beverage; C5:20, Fig. 1). 

	Regarding claim 26, McCauley teaches 
wherein the melting (The hot water dissolving the water soluble materials in the ground coffee beans 20; C1:19-20) chamber (a cup-like container 31 including “the upper cover element 40” and “a superheater 36”; C4:14-15, 45 and 38-39, Fig. 1) and the heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) are formed as one preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1).

	Regarding claim 27, McCauley teaches 
wherein the heating cartridge (a thermostatically controlled heater element 68; C5:44-45, Fig. 1) is configured to apply heat (the thermal energy from “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) to the preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 1 above, and further in view of Bicht (US 2006/0037481).
	Regarding claim 3, McCauley discloses 
further comprising control system (the electrical control equipment; C3:1-2, Fig. 3) that measures a temperature (“the proper percolating temperature in the tank”; C5:45-46) of the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1).

	McCauley discloses “control system” as mapped above, but is silent regarding
a thermocouple and proportional—integral—derivative (PID) control system

	However Bicht discloses, in the same field for “Espresso machine and method of use thereof” (title, Figs. 1, 3

    PNG
    media_image3.png
    822
    752
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    595
    722
    media_image4.png
    Greyscale
),
a thermocouple (P33:11) and proportional—integral—derivative (PID) control system (a PID control algorithm; P33:22 [and] a microprocessor 50; P33:5-6)
	The advantage of using Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple is to use the market-proved and classically-known closed-loop PID control and maintain the desired temperature of the coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Bicht by replacing McCauley’s electrical control equipment with Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple in order to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.

	Regarding claim 4, McCauley in view of Bicht discloses 
wherein the PID control system (Bicht: a PID control algorithm; P33:22 [and] a microprocessor 50; P33:5-6) is communicatively coupled to the heating control circuit (Bicht: an independent bayonet cartridge heaters 48; P32:7-8, Fig. 29) and the heating control circuit is configured to progressively increase the heating rate (McCauley: the thermal output change with respect to time from “a thermostatically controlled heater element 68 for maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) at each of a predetermined number predetermined number (McCauley: the frequency of “the chronometric cycle of steps of the percolating operations”; C6:4-5) of intervals (McCauley: the time spacing of “the chronometric cycle of steps of the percolating operations”; C6:4-5) in order heat the melted fluid runoff (McCauley: “dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) to a desired temperature (McCauley: maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3).

	The advantage of using Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple is to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Bicht by replacing McCauley’s electrical control equipment with Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple in order to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 1 above, and further in view of Mazzola (US 2005/0008744).

Regarding claim 7, McCauley discloses
wherein the heating chamber (the percolator and metering tank 43; C4:62-63, Fig. 1, heated by “a thermostatically controlled heater element 68”; C5:44-45, Fig. 1) disposed in proximity (adjacent as graphically disclosed in Fig. 1) further includes 
the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) to assist in reducing localized boiling (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3 which means “reducing localized boiling”).

McCauley discloses “the heating chamber” as mapped above, but is silent regarding
the heating chamber further includes an agitator

However Mazzola discloses, in the same field for “Coffee Brewer” (title, Fig. 1

    PNG
    media_image5.png
    805
    632
    media_image5.png
    Greyscale
),
the heating chamber (A retention vessel 116; P26:5-6, Fig. 1) further includes an agitator (a coffee agitator 104; P25:3, Fig. 1)
	The advantage of using Mazzola’s coffee agitator 104 is to provide an even temperature distribution of the ground coffee and the water and assist extraction of the coffee component from the roasted coffee or evenly mix and distribute the flavoring components of the brewed coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Mazzola by adding Mazzola’s coffee agitator 104 inside McCauley’s coffee holding and dispensing tank 49 to provide an even temperature distribution of the ground coffee and the water and assist extraction of the coffee component from the roasted coffee or evenly mix and distribute the flavoring components of the brewed coffee.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 1 above, and further in view of Roberts (US 9,346,611) and MacPherson (US 2013/0209627).

Regarding claim 8, McCauley discloses
wherein the degassed frozen (MPEP 2115) brewed coffee beverage product (coffee beverage; C5:20, Fig. 1) comprises 
brewed coffee (coffee beverage; C5:20, Fig. 1); and
wherein the degassed frozen brewed coffee beverage is stored in 
 before freezing.

McCauley discloses “the degassed frozen brewed coffee beverage” and “brewed coffee” as mapped above, but is silent regarding
a frozen package of brewed coffee having a reduced dissolved oxygen content at a time of freezing; and
wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container before freezing.

	However Roberts discloses, in the same field for “Apparatus and processes for creating a consumable liquid food or beverage product from frozen contents” (title, Fig. 4A-4B

    PNG
    media_image6.png
    383
    436
    media_image6.png
    Greyscale
   
    PNG
    media_image7.png
    391
    478
    media_image7.png
    Greyscale
)
a frozen package (the frozen content being a coffee extract; C6:22-23) of brewed coffee (a coffee extract; C6:22-23) at a time of freezing (at the start moment of making “the frozen content being a coffee extract”; C6:22-23); and

	The advantage of using Roberts’ frozen content being a coffee extract is to reduce the preparation time of distributing a brewed coffee by use of a ready-brewed liquid/frozen coffee extract instead of making a brewed coffee by roasting, grinding and brewing raw coffee beans.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley in view of Maxwell and Hibino with Roberts by replacing McCauley’s roasted coffee with Roberts’ frozen content being a coffee extract in order to reduce the preparation time of distributing a brewed coffee by use of a ready-brewed liquid/frozen coffee extract instead of making a brewed coffee by roasting, grinding and brewing raw coffee beans.

	Roberts discloses “a frozen package of brewed coffee” as mapped above, but McCauley in view of Roberts is silent regarding
wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container before freezing.

	However, MacPherson discloses, in the same field for “Brewed Beverages and Methods for Producing Same” (title),

wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container (a polymeric semipermeable membrane tube; P37:2-3) before freezing (prior to freezing; P33:10 [including]  to be stored for extended period of time without exhibiting a concomitant loss of flavor and/or other undesirable deteriorations in taste; P6:3-5).

	The advantage of using MacPherson’s degassed coffee-based beverage which is frozen is to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley in view of Roberts with MacPherson by replacing Roberts’ brewed coffee beverage with MacPherson’s degassed coffee-based beverage which is frozen in order not only to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”, but also to extend the flavor of the freshly brewed coffee for long time by removing the oxygen molecules in the ambient air the same way as sealing the freshly ground coffee protected from the ambient oxygen.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 10 above, and further in view of Bicht (US 2006/0037481).
	Regarding claim 11, McCauley discloses 
wherein the predetermined temperature (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) is selected using a control system (the electrical control equipment; C3:1-2, Fig. 3) on an outside wall (a wall of “Coffee Beverage Making Machine”; title, Fig. 1) of the brewed coffee preparation system (Coffee Beverage Making Machine; title, Fig. 1).

	McCauley discloses “a control system” as mapped above, but is silent regarding
a PID control system

	However Bicht discloses, in the same field for “Espresso machine and method of use thereof” (title, Figs. 1, 3

    PNG
    media_image3.png
    822
    752
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    595
    722
    media_image4.png
    Greyscale
),
a PID control system (a PID control algorithm; P33:22 [and] a microprocessor 50; P33:5-6)
	The advantage of using Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple is to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Bicht by replacing McCauley’s electrical control equipment with Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple in order to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 21 above, and further in view of Bicht (US 2006/0037481).

Regarding claim 22, McCauley discloses
further comprising a control system (the electrical control equipment; C3:1-2, Fig. 3) for selecting a predetermined desired temperature (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) for a released heated fluid content (coffee beverage; C5:20).
	McCauley discloses “control system” as mapped above, but is silent regarding
a proportional—integral—derivative (PID) control system

	However Bicht discloses, in the same field for “Espresso machine and method of use thereof” (title, Figs. 1, 3

    PNG
    media_image3.png
    822
    752
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    595
    722
    media_image4.png
    Greyscale
),
a proportional—integral—derivative (PID) control system (a PID control algorithm; P33:22 [and] a microprocessor 50; P33:5-6)
	The advantage of using Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple is to use the market-proved and classically-known closed-loop PID control and maintain the desired temperature of the coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Bicht by replacing McCauley’s electrical control equipment with Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple in order to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 26 above, and further in view of Mazzola (US 2005/0008744).

Regarding claim 28, McCauley discloses
wherein the preparation chamber (the internal space of “43” and “49” including all connected elements between them; Fig. 1) further comprises 
the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) to assist in reducing localized boiling (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3 which means “reducing localized boiling”).

Maxwell discloses “t preparation chamber” as mapped above, but is silent regarding
the preparation chamber further comprises an agitator

However Mazzola discloses, in the same field for “Coffee Brewer” (title, Fig. 1

    PNG
    media_image5.png
    805
    632
    media_image5.png
    Greyscale
),
the preparation chamber (A retention vessel 116; P26:5-6, Fig. 1) further comprises an agitator (a coffee agitator 104; P25:3, Fig. 1)
	The advantage of using Mazzola’s coffee agitator 104 is to provide an even temperature distribution of the ground coffee and the water and assist extraction of the coffee component from the roasted coffee or evenly mix and distribute the flavoring components of the brewed coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Mazzola by adding Mazzola’s coffee agitator 104 inside McCauley’s coffee holding and dispensing tank 49 to provide an even temperature distribution of the ground coffee and the water and assist extraction of the coffee component from the roasted coffee or evenly mix and distribute the flavoring components of the brewed coffee.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 2,906,193) as applied to claim 23 above, and further in view of Bicht (US 2006/0037481).

Regarding claim 29, McCauley discloses
further comprising a control system (the electrical control equipment; C3:1-2, Fig. 3) that measures a temperature (maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3) of the melted fluid runoff (“dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) from the frozen beverage (coffee beverage; C5:20, Fig. 1).

	McCauley discloses “a control system” as mapped above, but is silent regarding
a thermocouple and proportional—integral—derivative (PID) control system

	However Bicht discloses, in the same field for “Espresso machine and method of use thereof” (title, Figs. 1, 3

    PNG
    media_image3.png
    822
    752
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    595
    722
    media_image4.png
    Greyscale
),
a thermocouple (P33:11) and proportional—integral—derivative (PID) control system (a PID control algorithm; P33:22 [and] a microprocessor 50; P33:5-6)
	The advantage of using Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple is to use the market-proved and classically-known closed-loop PID control and maintain the desired temperature of the coffee.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCauley with Bicht by replacing McCauley’s electrical control equipment with Bicht’s microprocessor 50 executing a PID control algorithm with a thermocouple in order to use the market-proved and classical closed-loop PID control and maintain the desired temperature of the coffee.
Regarding claim 30, McCauley in view of Bicht discloses
wherein the electronically controlled valve (McCauley: “SV4”; Fig. 1) is programmed to open the outlet port (McCauley: ) and release the melted fluid runoff (McCauley: “dissolved water soluble materials in the ground coffee beans 20”; C1:19-20 [and] drip coffee; C1:34, Fig. 1) into the receiving vessel (McCauley: “67”; Fig. 1) when the melted fluid runoff reaches a predetermined temperature (McCauley: maintaining the proper percolating temperature in the tank; C6:44-45, Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodden (US-20020051632), Metz (US-4604516), Koontz (US-20030196554), Gaulard (US-8503870), Amundson (US-6189440), Tippmann (US-5727453), Kuempel (US-20150201796).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761